COMPANY NOTE


$4,338,833.00
June 16, 2011



GLOBAL HEALTH VENTURES, INC.
 
Secured Convertible Promissory Note
 
FOR VALUE RECEIVED, Global Health Ventures, Inc., a Nevada corporation (the
“Borrower”), hereby promises to pay to the order of ●, an Illinois limited
liability company, or its successors or assigns (the “Lender,” and together with
the Borrower, the “Parties”), the principal sum of $4,338,833.00 together with
all accrued and unpaid interest thereon, fees incurred or other amounts owing
hereunder, all as set forth below in this Secured Convertible Promissory Note
(this “Note”). This Note is issued pursuant to that certain Note and Warrant
Purchase Agreement of even date herewith, entered into by and between the
Borrower and the Lender (the “Purchase Agreement”). Defined terms used herein
but not otherwise defined shall have the meanings ascribed thereto in the
Purchase Agreement.
 
1. Principal and Interest Payments. Interest on the unpaid principal balance of
this Note shall accrue at the rate of 6% per annum. Interest shall be computed
on the basis of a 360-day year for the actual number of days elapsed. Upon the
occurrence of an Event of Default (as defined below), the Outstanding Balance
(as defined below) of this Note shall accrue interest at the rate of 12.00% per
annum compounding daily from and after the date of the occurrence of the Event
of Default, whether before or after judgment. The Borrower shall pay to the
Lender all outstanding amounts due hereunder in a payment due on or before the
date that is forty-eight (48) months from the date hereof (the “Maturity Date”).
All payments owing hereunder shall be in lawful money of the United States of
America delivered to the Lender at the address furnished to the Borrower for
that purpose. All payments shall be applied first to (a) costs of collection, if
any, then to (b) fees and penalties, if any, then to (c) accrued and unpaid
interest, and thereafter (d) to principal. For purposes hereof, the term
“Outstanding Balance” means the sum of the outstanding principal balance of this
Note and any accrued but unpaid interest, collection and enforcement costs, and
any other fees and penalties incurred under this Note.
 
2. Original Issue Discount.  The Borrower acknowledges that the principal amount
of this Note exceeds the Purchase Price and that such excess consists of (a) the
OID, and (b) the Transaction Expenses, both of which shall be fully earned and
charged to the Borrower upon the execution of this Note and paid to the Lender
as part of the outstanding principal balance as set forth in this Note.   
 
3. Conversion.
 
(a) Optional Conversion.  At any time or from time to time prior to payment in
full of the entire Outstanding Balance, the Lender shall have the right, at the
Lender’s option, to convert the Outstanding Balance, in whole or in part (the
“Conversion Amount”), into shares of common stock, par value $0.0001 per share
(the “Common Stock”) of the Borrower; provided, however, that the conversion by
the Lender of the Outstanding Balance shall be exercisable in tranches (each, a
“Tranche”), consisting of (1) an initial Tranche (“Tranche #1”) in an amount
equal to $1,338,833.00 and any interest and/or fees accrued thereon under the
terms of this Note and the other Transaction Documents, and (2) twelve
additional Tranches (each, a “Subsequent Tranche”) each in an amount equal to
$250,000.00 and any interest or fees accrued thereon under the terms of this
Note or the other Transaction Documents.  The first Subsequent Tranche shall
correspond to Secured Buyer Note #1, the second Subsequent Tranche shall
correspond to Secured Buyer Note #2, and so forth through Secured Buyer Note
#12. The Lender’s right to convert any of the Subsequent Tranches is conditioned
upon the Lender’s payment in full of the Secured Buyer Note corresponding to
such Subsequent Tranche (upon the satisfaction of such condition, such Tranche
becomes a “Conversion Eligible Tranche”). For the avoidance of doubt, a
Conversion Eligible Tranche may be converted in whole or in part at any time
subsequent to the first date on which such Subsequent Tranche becomes a
Conversion Eligible Tranche. At all times hereunder, any fees or penalties
incurred including, without limitation, any fees incurred in connection with an
Event of Default, shall be added to any then-current Conversion Eligible
Tranche.  The number of shares of Common Stock to be issued upon a conversion
hereunder shall be determined by dividing (1) the Conversion Amount by (2) the
Market Price (as defined below) (as may be adjusted pursuant to the terms
hereof, the “Conversion Price”). For purposes hereof, the “Market Price” is
defined as 100% (as may be adjusted from time to time pursuant to the terms
hereof, the “Conversion Factor”) of the average of the closing bid price (the
“Closing Bid”) for the three (3) Trading Days with the lowest Closing Bids
during the twenty (20) Trading Days immediately preceding the Conversion Date
(as defined below); provided, however, that in the event the Market Price falls
below $0.05 per share of Common Stock (as adjusted pursuant to the terms hereof,
the “Trigger Price”), the Conversion Factor shall be reduced to 80%.  The
trading data used to compute the Closing Bid shall be as reported by Bloomberg,
LP (“Bloomberg”), or if such information is not then being reported by
Bloomberg, then as reported by such other data information source as may be
selected by the Lender.
 
 
1

--------------------------------------------------------------------------------

 
 
(b) Conversion Mechanics.  In order to convert this Note into Common Stock, the
Lender shall give written notice to the Borrower at its principal corporate
office or the notice address provided in the Purchase Agreement (which notice,
notwithstanding anything herein to the contrary, may be given via facsimile,
email, or other means in the discretion of the Lender) pursuant to the forms
attached hereto as Exhibit A (the “Conversion Notice”) and Exhibit A-1 (the
“Conversion Worksheet”) of the election to convert the same pursuant to this
Section 3 (the date on which a Conversion Notice is given, a “Conversion
Date”).  Such Conversion Notice shall state the Conversion Amount, the number of
shares of Common Stock to which the Lender is entitled pursuant to the
Conversion Notice (the “Conversion Shares”), and the account into which the
shares of Common Stock are to be deposited (the “Lender Account”).  The Borrower
shall immediately, but in no event later than three (3) Trading Days after
receipt of a Conversion Notice (the “Delivery Date”), deliver the Conversion
Shares to the Lender Account. Notwithstanding anything to the contrary herein,
all such deliveries of Conversion Shares shall be electronic, via DWAC.  In the
event the Borrower fails to deliver the Conversion Shares on or before the
Delivery Date, in addition to all other remedies available to the Lender
hereunder or under any other Transaction Documents and at law or in equity, a
penalty equal to 1.5% of the Conversion Amount shall be added to the balance of
this Note per day until such Conversion Shares are delivered.  The conversion
shall be deemed to have been made immediately prior to the close of business on
the date of the Conversion Notice, and the person or entity entitled to receive
the shares of Common Stock upon such conversion shall be treated for all
purposes as the record holder or holders of such shares of Common Stock as of
such date.
 
(c) No Fractional Shares.  Conversion calculations pursuant to Section 3(a)
shall be rounded up to the nearest whole share, and no fractional shares shall
be issuable by the Borrower upon conversion of this Note or any portion thereof.
All shares issuable upon conversion of this Note or any portion thereof shall be
aggregated for purposes of determining whether such conversion would result in
the issuance of a fractional share.
 
(d) No Impairment.  The Borrower will not, by amendment of its Certificate of
Incorporation or through any reorganization, recapitalization, transfer of
assets, consolidation, merger, dissolution, issue or sale of securities or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms to be observed or performed hereunder by the Borrower, but will
at all times in good faith assist in the carrying out of all the provisions of
this Section 3 and in the taking of all such action as may be necessary or
appropriate in order to protect the conversion rights of the Lender against
impairment.
 
4. Prepayment by the Borrower.  So long as no Event of Default shall have
occurred and the Borrower shall have a sufficient number of shares of Common
Stock authorized to accommodate conversion of the Outstanding Balance, the
Borrower may, in its sole and absolute discretion and upon giving the Lender not
less than five (5) Trading Days written notice (a “Prepayment Notice”), pay in
cash all or any portion of the Outstanding Balance at any time prior to the
Maturity Date.
 
5.  Certain Adjustments.  The number and class of securities into which this
Note may be converted under Section 3 shall be subject to adjustment in
accordance with the following provisions:
 
(a) Computation of Adjusted Conversion Price.  Except as hereinafter provided,
in case the Borrower shall at any time after the date hereof issue or sell any
(i) shares of Common Stock or preferred shares convertible into Common Stock, or
(ii) debt, warrants, options or other instruments or securities convertible into
or exercisable for shares of Common Stock (together herein referred to as
“Equity Securities”), in each case for consideration (or with a conversion price
or exercise price) per share of Common Stock less than the Conversion Price in
effect immediately prior to the issuance or sale of such securities or
instruments, or without consideration, other than for Excepted Issuances (as
defined below), then forthwith upon such issuance or sale, the Conversion Price
shall (until another such issuance or sale) be reduced to the price equal to the
price (or conversion price or exercise price) of any such securities or
instruments; provided, however, that in no event shall the Conversion Price be
adjusted pursuant to this computation to an amount in excess of the Conversion
Price in effect immediately prior to such computation.  For the purposes of this
Section 5, the term Conversion Price shall mean the Conversion Price per share
set forth in Section 3(a) hereof, as adjusted from time to time pursuant to the
provisions of this Section.
 
 
2

--------------------------------------------------------------------------------

 
 
“Excepted Issuances” shall mean, collectively, (i) the Borrower’s issuance of
securities in connection with strategic license agreements and other partnering
arrangements so long as such issuances are not for the purpose of raising
capital and in which holders of such securities or debt are not at any time
granted registration rights, and (ii) the Borrower’s issuance of Common Stock or
the issuance or grant of options to purchase Common Stock to employees,
directors, and consultants, pursuant to plans or agreements which are
constituted or in effect on the date of this Note.
 
For purposes of any computation to be made in accordance with this Section 5,
the following provisions shall be applicable:
 
(i) In case of the issuance or sale of any Equity Securities for consideration
part or all of which shall be cash, the amount of the cash consideration shall
be deemed to be the amount of cash received by the Borrower for such Equity
Securities (or, if Equity Securities are offered by the Borrower for
subscription, the subscription price, or, if such securities shall be sold to
underwriters or dealers for public offering without a subscription price, the
public offering price, before deducting therefrom any compensation paid or
discount allowed in the sale, underwriting or purchase thereof by underwriters
or dealers or other persons or entities performing similar services), or any
expenses incurred in connection therewith and less any amounts payable to
security holders or any affiliate thereof, including, without limitation, any
employment agreement, royalty, consulting agreement, covenant not to compete,
earnout or contingent payment right or similar arrangement, agreement or
understanding, whether oral or written; all such amounts shall be valued at the
aggregate amount payable thereunder whether such payments are absolute or
contingent and irrespective of the period or uncertainty of payment, the rate of
interest, if any, or the contingent nature thereof.
 
(ii) In case of the issuance or sale (otherwise than as a dividend or other
distribution on any capital stock of the Borrower) of Equity Securities for
consideration part or all of which shall be other than cash, the amount of the
consideration other than cash shall be deemed to be the value of such
consideration as determined in good faith by the Board of Directors of the
Borrower.
 
(iii) Equity Securities issuable by way of dividend or other distribution on any
capital stock of the Borrower shall be deemed to have been issued immediately
after the opening of business on the day following the record date for the
determination of stockholders entitled to receive such dividend or other
distribution and shall be deemed to have been issued without consideration.
 
(iv) The reclassification of securities of the Borrower other than Equity
Securities into securities including Equity Securities shall be deemed to
involve the issuance of such Equity Securities for consideration other than cash
immediately prior to the close of business on the date fixed for the
determination of security holders entitled to receive such securities, and the
value of the consideration allocable to such securities shall be determined as
provided in this Section 5.
 
(v) The number of Equity Securities at any one time outstanding shall include
the aggregate number of shares of Common Stock issued or issuable (subject to
readjustment upon the actual issuance thereof) upon the exercise of then
outstanding options, rights, warrants, and convertible and exchangeable
securities.
 
(b) Adjustment for Reorganization or Recapitalization.  If, while this Note
remains outstanding and unconverted, there shall be a reorganization or
recapitalization of the Borrower (other than a combination, reclassification,
exchange or subdivision of shares otherwise provided for herein), all necessary
or appropriate lawful provisions shall be made so that the Lender shall
thereafter be entitled to receive upon conversion of this Note, the greatest
number of shares of stock or other securities or property that a holder of the
class of securities deliverable upon conversion of this Note would have been
entitled to receive in such reorganization or recapitalization if this Note had
been converted immediately prior to such reorganization or recapitalization, all
subject to further adjustment as provided in this Section 5. If the per share
consideration payable to the Lender for such class of securities in connection
with any such transaction is in a form other than cash or marketable securities,
then the value of such consideration shall be determined in good faith by
the  Board of Directors of the Borrower. The foregoing provisions of this
subsection shall similarly apply to successive reorganizations or
recapitalizations and to the stock or securities of any other corporation that
are at the time receivable upon the conversion of this Note. In all events,
appropriate adjustment shall be made in the application of the provisions of
this Note (including adjustment of the Conversion Price and number of shares of
Common Stock into which this Note is then convertible pursuant to the terms and
conditions of this Note) with respect to the rights and interests of the Lender
after the transaction, to the end that the provisions of this Note shall be
applicable after that event, as near as reasonably may be, in relation to any
shares or other property deliverable or issuable after such reorganization or
recapitalization upon conversion of this Note.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)  Adjustments for Split, Subdivision or Combination of Shares. If the
Borrower at any time while this Note remains outstanding and unconverted, shall
split or subdivide any class of securities into which this Note may be converted
into a different number of securities of the same class, the number of shares of
such class issuable upon conversion of this Note immediately prior to such split
or subdivision shall be proportionately increased and the Conversion Price,
Trigger Price, and any other applicable prices for such class of securities
shall be proportionately decreased. If the Borrower at any time while this Note,
or any portion hereof, remains outstanding and unconverted shall combine any
class of securities into which this Note may be converted, into a different
number of securities of the same class, the number of shares of such class
issuable upon conversion of this Note immediately prior to such combination
shall be proportionately decreased and the Conversion Price, Trigger Price, and
any other applicable prices for such class of securities shall be
proportionately increased.
 
(d)  Adjustments for Dividends in Stock or Other Securities or Property. If,
while this Note remains outstanding and unconverted, the holders of any class of
securities as to which conversion rights under this Note exist at the time shall
have received, or, on or after the record date fixed for the determination of
eligible stockholders, shall have become entitled to receive, without payment
therefor, other or additional stock or other securities or property (other than
cash) of the Borrower by way of dividend, then and in each case, this Note shall
represent the right to acquire, in addition to the number of shares of such
class of security receivable upon conversion of this Note, and without payment
of any additional consideration therefor, the amount of such other or additional
stock or other securities or property (other than cash) of the Borrower that
such holder would hold on the date of such conversion had such holder been the
holder of record of the class of security receivable upon conversion of this
Note on the date hereof and had thereafter, during the period from the date
hereof to and including the date of such conversion, retained such shares and/or
all other additional stock available to such holder as aforesaid during said
period, giving effect to all adjustments called for during such period by the
provisions of this Section 5.
 
(e) Adjustments for Spin Offs. If, at any time while any portion of this Note
remains outstanding and unconverted, the Borrower spins off or otherwise divests
itself of a part of its business or operations or disposes of all or of a part
of its assets in a transaction (the “Spin Off”) in which the Borrower, in
addition to or in lieu of any other compensation received and retained by the
Borrower for such business, operations or assets, causes securities of another
entity (the “Spin Off Securities”) to be issued to security holders of the
Borrower, the Borrower shall cause (i) to be reserved Spin Off Securities equal
to the number thereof which would have been issued to the Lender had the entire
balance of this Note outstanding on the record date (the “Record Date”) for
determining the amount and number of Spin Off Securities to be issued to
security holders of the Borrower been converted as of the close of business on
the Trading Day immediately before the Record Date (the “Reserved Spin Off
Shares”), and (ii) to be issued to the Lender on the conversion of all or any
portion of this Note, such amount of the Reserved Spin Off Shares equal to (x)
the Reserved Spin Off Shares multiplied by (y) a fraction, of which (I) the
numerator is the principal amount of the portion of the Outstanding Balance then
being converted, and (II) the denominator is the entire Outstanding Balance of
this Note. In the event of any Spin Off, (i) the Lender shall have the right to
convert the Outstanding Balance by delivering a Conversion Notice to the
Borrower within ten (10) days of receipt of notice of such Spin Off from the
Borrower, or (ii) immediately upon the consummation of a Spin Off, all amounts
owed hereunder shall accelerate and be immediately due and payable in the sole
discretion of the Lender.
 
(f)  No Change Necessary. The form of this Note need not be changed because of
any adjustment in the number and class of securities issuable upon its
conversion.
 
6. Further Adjustments. In case at any time or, from time to time, the Borrower
shall take any action that affects the class of securities into which this Note
may be converted under Section 3, other than an action described herein, then,
unless such action will not have a material adverse effect upon the rights of
the Lender, the number and class of securities into which this Note is
convertible shall be adjusted in such a manner and at such time as shall be
equitable under the circumstances.
 
7. Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment pursuant to Section 5 or Section 6, the Borrower at its sole
expense shall promptly compute such adjustment or readjustment in accordance
with the terms hereof and furnish to the Lender a certificate setting forth such
adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based. The Borrower shall, upon the written
request at any time of the Lender, furnish or cause to be furnished to the
Lender a like certificate setting forth (i) such adjustments and readjustments,
and (ii) the number and class of securities and the amount, if any, of other
property which at the time would be received upon the conversion of this Note
under Section 3.
 
 
4

--------------------------------------------------------------------------------

 
 
8. Security. This Note is secured by that certain Security Agreement of even
date herewith (the “Security Agreement”) executed by the Borrower in favor of
the Lender encumbering certain assets of the Borrower, as more specifically set
forth in the Security Agreement, all the terms and conditions of which are
hereby incorporated into and made a part of this Note.
 
9. Change of Control. In the event of (i) any transaction or series of related
transactions (including any reorganization, merger or consolidation) that
results in the transfer of 50% or more of the outstanding voting power of the
Borrower, or (ii) a sale of all or substantially all of the assets of the
Borrower to another person or entity, this Note shall be automatically due and
payable in cash. The Borrower will give the Lender not less than ten (10)
Trading Days’ prior written notice of the occurrence of any events referred to
in this Section 9.
 
10. Representations and Warranties of the Borrower.  In addition to the
representations and warranties set forth in the Purchase Agreement and the
Security Agreement, which are incorporated herein, the Borrower hereby
represents and warrants to the Lender that:
 
(a) The Borrower understands and acknowledges that the number of Conversion
Shares issuable upon conversion of this Note will increase in certain
circumstances. The Borrower further acknowledges that its obligation to issue
Conversion Shares upon conversion of this Note in accordance with its terms is
absolute and unconditional regardless of the dilutive effect that such issuance
may have on the ownership interests of other stockholders of the Borrower;
 
(b) The Borrower’s Common Stock is or will within 30 days of the date hereof be
registered under Section 12(g) of the Securities Exchange Act of 1934 (the
“Exchange Act”);
 
(c) The Borrower is not and for at least the last 12 months prior to the date
hereof has not been a “shell company,” as defined in paragraph (i)(1)(i) of Rule
144 or Rule 12(b)(­2) of the Exchange Act;
 
(d) The Borrower is or will within 30 days of the date hereof be subject to the
reporting requirements of Section 13 or Section 15(d) of the Exchange Act and
has filed all required reports under Section 13 or Section 15(d) of the Exchange
Act during the 12 months prior to the date hereof (or for such shorter period
that the Borrower was required to file such reports); and
 
(e) The issuance of this Note has been duly authorized by the Borrower. Upon
conversion in accordance with the terms of this Note, the Conversion Shares,
when issued, will be validly issued, fully paid and non-assessable, free from
all taxes, liens, claims, pledges, mortgages, restrictions, obligations,
security interests and encumbrances of any kind, nature and description. The
Borrower has reserved from its duly authorized capital stock the appropriate
number of shares of Common Stock for issuance upon conversion of this Note as
required by the terms of this Note.
 
11. Affirmative and Negative Covenants. In addition to the covenants set forth
in the Purchase Agreement, the Borrower covenants and agrees, while any portion
of this Note remains outstanding and unconverted, as follows:
 
(a) The Borrower shall do all things necessary to preserve and keep in full
force and effect its corporate existence including, without limitation, maintain
all licenses or similar qualifications required by it to engage in its business
in all jurisdictions in which it is at the time so engaged; and continue to
engage in business of the same general type as conducted as of the date hereof;
and continue to conduct its business substantially as now conducted or as
otherwise permitted hereunder;
 
(b) The Borrower shall pay and discharge promptly when due all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property before the same shall become
delinquent or in default, which, if unpaid, might reasonably be expected to give
rise to liens or charges upon such properties or any part thereof, unless, in
each case, the validity or amount thereof is being contested in good faith by
appropriate proceedings and the Borrower has maintained adequate reserves with
respect thereto in accordance with United States GAAP;
 
(c) The Borrower shall comply in all material respects with all federal, state
and local laws and regulations, orders, judgments, decrees, injunctions, rules,
regulations, permits, licenses, authorizations and requirements (collectively,
“Requirements”) of all governmental bodies, departments, commissions, boards,
insurers, courts, authorities, officials or officers which are applicable to the
Borrower or any of its properties, except where the failure to so comply would
not have a Material Adverse Effect on the Borrower or any of its properties;
provided, however, that nothing provided herein shall prevent the Borrower from
contesting the validity or the application of any Requirements;
 
 
5

--------------------------------------------------------------------------------

 
 
(d) The Borrower shall keep proper records and books of account with respect to
its business activities, in which proper entries, reflecting all of their
financial transactions, are made in accordance with United States GAAP;
 
(e) From the date hereof until the date that is six (6) months after the date
that all the Conversion Shares either have been sold by the Lender, or may
permanently be sold by the Lender without any restrictions pursuant to Rule 144
(the “Registration Period”), the Borrower shall file with the Securities and
Exchange Commission (the “SEC”) in a timely manner all required reports under
Sections 13 or 15(d) of the Exchange Act and such reports shall conform to the
requirement of the Exchange Act and the SEC for filing thereunder;
 
(f) The Borrower shall furnish to the Lender, so long as the Lender owns any
Common Stock, promptly upon request, (i) a written statement by the Borrower
that it has complied with the reporting requirements of Rule 144, (ii) a copy of
the most recent annual or quarterly report of the Borrower and such other
reports and documents so filed by the Borrower, and (iii) such other information
as may be reasonably requested to permit the Lender to sell such securities
pursuant to Rule 144 without registration;
 
(g) During the Registration Period, the Borrower shall not terminate its status
as an issuer required to file reports under the Exchange Act even if the
Exchange Act or the rules and regulations thereunder would otherwise permit such
termination;
 
(h) As of the date hereof, the Borrower shall have reserved 21,000,000 shares of
its Common Stock for issuance pursuant to conversion of this Note. Within thirty
(30) days of the date hereof and at all times prior to the repayment in full of
this Note, the Borrower shall reserve the number of shares required by the Share
Reserve for the purpose of, among other things, the conversion of this
Note.  The Borrower represents that upon issuance of this Note it has or will
have within thirty (30) days thereafter sufficient authorized and unissued
shares of Common Stock available to create the Share Reserve after considering
all other commitments that may require the issuance of Common Stock. The
Borrower shall take all action reasonably necessary to at all times have
authorized, and reserved for the purpose of issuance, such number of shares of
Common Stock as shall be necessary to effect the full conversion of the Note
multiplied by two (2). If at any time the Share Reserve is insufficient to
effect the full conversion of the Note, the Borrower shall increase the Share
Reserve accordingly. If the Borrower does not have sufficient authorized and
unissued shares of Common Stock available to increase the Share Reserve, the
Borrower shall call and hold a special meeting of the stockholders within thirty
(30) days of such occurrence, for the sole purpose of increasing the number of
authorized shares. The Borrower’s management shall recommend to the stockholders
to vote in favor of increasing the number of shares of Common Stock authorized.
Management shall also vote all of its shares in favor of increasing the number
of authorized shares of Common Stock. The Borrower shall use its best efforts to
cause such additional shares of Common Stock to be authorized so as to comply
with the requirements of this Section 11(g);
 
(i) The Common Stock shall be listed or quoted for trading on any of (i) NYSE
Amex, (ii) the New York Stock Exchange, (iii) the Nasdaq Global Market, (iv) the
Nasdaq Capital Market, (v) the OTC Bulletin Board, or (f) the OTCQX or OTCQB
(each, a “Primary Market”). The Borrower shall promptly secure the listing of
all of its securities issuable under the terms of the Transaction Documents upon
each national securities exchange and automated quotation system, if any, upon
which the Common Stock is then listed (subject to official notice of issuance)
and shall maintain such listing of all securities from time to time issuable
under the terms of the Transaction Documents;
 
(j) The Borrower shall notify the Lender in writing, promptly upon learning
thereof, of any litigation or administrative proceeding commenced or threatened
against the Borrower involving a claim in excess of $100,000.00;
 
(k) The Borrower shall use the proceeds from this Note for working capital and
general corporate purposes only; and
 
(l) The Borrower shall notify the Lender in writing, promptly upon the
occurrence of any Event of Default.
 
 
6

--------------------------------------------------------------------------------

 
 
12. Default. If any of the events specified below shall occur (each, an “Event
of Default”) (a) the Outstanding Balance shall immediately increase to 110% of
the Outstanding Balance immediately prior to the occurrence of the Event of
Default, (b) this Note shall accrue interest at the rate of 1% per month,
whether before or after judgment, and (c) the Lender may by written notice to
the Borrower declare the entire Outstanding Balance immediately due and payable
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived, anything contained herein or in the other
Transaction Documents to the contrary notwithstanding; provided, however, that
upon the occurrence or existence of any Event of Default described in Section
12(f) or (g), immediately and without notice, all outstanding obligations
payable by the Borrower hereunder shall automatically become immediately due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived, anything contained herein or in the
other Transaction Documents to the contrary notwithstanding:
 
(a) Failure to Pay. The Borrower shall fail to make any payment when due and
payable under the terms of this Note including, without limitation, any payment
of costs, fees, interest, principal or other amount due hereunder.
 
(b) Transfer or Pledge of the Secured Buyer Notes.  The Borrower shall sell,
transfer, assign, pledge, hypothecate or otherwise alienate or encumber the
Secured Buyer Notes in any way without the prior written consent of the Lender.
 
(c) Failure to Deliver Shares.  The Borrower (or its transfer agent) shall fail
to deliver the Conversion Shares as provided under Section 3(b) of this Note or
the shares of Common Stock required to be delivered upon exercise of the
Warrant.
 
(d) Breaches of Covenants. The Borrower or its subsidiaries, if any, shall fail
to observe or perform any other covenant, obligation, condition or agreement
contained in this Note or any of the other Transaction Documents, including
without limitation all reporting covenants and covenants to timely file all
required quarterly and annual reports and any other filings required pursuant to
Rule 144.
 
(e) Representations and Warranties. Any representation, warranty, certificate,
or other statement (financial or otherwise) made or furnished by or on behalf of
the Borrower to the Lender in writing included in this Note or in connection
with any of the Transaction Documents, or as an inducement to the Lender to
enter into this Note or any of the other Transaction Documents, shall be false,
incorrect, incomplete or misleading in any material respect when made or
furnished or become false thereafter.
 
(f) Failure to Pay Debts; Voluntary Bankruptcy. If any of the Borrower’s assets
are assigned to its creditors, if the Borrower fails to pay its debts generally
as they become due, or if the Borrower files any petition, proceeding, case or
action for relief under any bankruptcy, reorganization, insolvency or moratorium
law, rule, regulation, statute or ordinance (collectively, “Laws and Rules”), or
any other Law and Rule for the relief of, or related to, debtors.
 
(g) Involuntary Bankruptcy. If any involuntary petition is filed under any
bankruptcy or similar Law or Rule against the Borrower, or a receiver, trustee,
liquidator, assignee, custodian, sequestrator or other similar official is
appointed to take possession of any of the assets or properties of the Borrower
or any guarantor.
 
(h) Governmental Action. If any governmental or regulatory authority takes or
institutes any action that will materially affect the Borrower’s financial
condition, operations or ability to pay or perform the Borrower’s obligations
under this Note.
 
(i) Share Reserve. The Borrower’s failure to maintain authorized but unissued
shares of Common Stock equal to at least 200% of the number of shares of Common
Stock that would be needed to fully convert this Note and exercise the Warrant
at any given time after the date that is thirty (30) days from the date of this
Note.
 
 
7

--------------------------------------------------------------------------------

 
 
13. Right of Offset. Notwithstanding anything to the contrary herein, the
Borrower may at its option deduct and offset any amount owed by the Lender under
the Secured Buyer Notes from any amount owed by the Borrower under this Note,
provided that the Borrower shall have delivered five (5) Trading Days’ written
notice of such offset to the Lender.  In the event that the Borrower’s exercise
of its offset rights under this Section 13 results in the full satisfaction of
the Lender’s obligations under one or more of the Secured Buyer Notes, then the
Borrower shall return to the Lender for cancellation such Secured Buyer Note(s)
or, in the event such Secured Buyer Note(s) have been lost, stolen or destroyed,
a lost note affidavit in a form reasonably acceptable to the Lender.
Notwithstanding anything to the contrary herein, the foregoing right of offset
shall not apply to any amount owed by the Borrower under this Note that has
become part of a Conversion Eligible Tranche.
 
14. Ownership Limitation. Notwithstanding the provisions of this Note, if at any
time after the date hereof, the Lender shall or would receive shares of Common
Stock in payment of interest or principal under this Note or upon conversion of
this Note, so that the Lender would, together with other shares of Common Stock
held by it or its Affiliates, own or beneficially own by virtue of such action
or receipt of additional shares of Common Stock a number of shares exceeding
9.99% of the number of shares of Common Stock outstanding on such date (the
“9.99% Cap”), the Borrower shall not be obligated and shall not issue to the
Lender shares of Common Stock which would exceed the 9.99% Cap, but only until
such time as the 9.99% Cap would no longer be exceeded by any such receipt of
shares of Common Stock by the Borrower. The foregoing limitations are
enforceable, unconditional and non-waivable and shall apply to all Affiliates
and assigns of the Lender.
 
15. No Rights or Liabilities as Stockholder. This Note does not by itself
entitle the Lender to any voting rights or other rights as a stockholder of the
Borrower. In the absence of conversion of this Note, no provisions of this Note,
and no enumeration herein of the rights or privileges of the Lender, shall cause
the Lender to be a stockholder of the Borrower for any purpose.
 
16. Unconditional Obligation. Subject to the terms of the Purchase Agreement, no
provision of this Note shall alter or impair the obligation of the Borrower,
which is absolute and unconditional, to pay the principal of, and interest on,
this Note at the time, place, and rate, and in the currency or where
contemplated herein in shares of Common Stock, as applicable, as herein
prescribed.  This Note is a direct obligation of the Borrower.
 
17. Binding Effect. This Note shall be binding on the Parties and their
respective heirs, successors, and assigns; provided, however, that the Borrower
shall not assign its rights hereunder in whole or in part without the express
written consent of the Lender.
 
18. Governing Law; Venue. The terms of this Note shall be construed in
accordance with the laws of the State of Utah as applied to contracts entered
into by Utah residents within the State of Utah which contracts are to be
performed entirely within the State of Utah.  With respect to any disputes
arising out of or related to this Note, the Parties consent to the exclusive
personal jurisdiction of, and venue in, the state courts in Utah (or in the
event of federal jurisdiction, the United States District Court for Utah), and
hereby waive, to the maximum extent permitted by law, any objection, including
any objection based on forum non conveniens, to the bringing of any such
proceeding in such jurisdiction or to any claim that such venue of the suite,
action or proceeding is improper.
 
19. Severability. If any part of this Note is construed to be in violation of
any law, such part shall be modified to achieve the objective of the Parties to
the fullest extent permitted by law and the balance of this Note shall remain in
full force and effect.
 
20. Attorneys’ Fees. If any action at law or in equity is necessary to enforce
this Note or to collect payment under this Note, the Lender shall be entitled to
recover reasonable attorneys’ fees directly related to such enforcement or
collection actions.
 
21. Amendments and Waivers; Remedies. No failure or delay on the part of a Party
hereto in exercising any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to a
Party hereto at law, in equity or otherwise. Any amendment, supplement or
modification of or to any provision of this Note, any waiver of any provision of
this Note, and any consent to any departure by either Party from the terms of
any provision of this Note, shall be effective (i) only if it is made or given
in writing and signed by the Borrower and the Lender and (ii) only in the
specific instance and for the specific purpose for which made or given.
 
 
8

--------------------------------------------------------------------------------

 
 
22. Notices. All notices, requests, demands, claims and other communications
hereunder shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be deemed duly given if it is sent by registered
or certified mail, return receipt requested, postage prepaid, and addressed to
the intended recipient, as set forth in the Purchase Agreement. Any Party may
send any notice, request, demand, claim or other communication hereunder to the
intended recipient at the address set forth in the Purchase Agreement using any
other means (including personal delivery, expedited courier, messenger service,
facsimile, ordinary mail, or electronic mail), but no such notice, request,
demand, claim or other communication shall be deemed to have been duly given
unless and until it actually is received by the intended recipient or receipt is
confirmed electronically or by return mail.  Any Party may change the address to
which notices, requests, demands, claims and other communications hereunder are
to be delivered by giving the other Party notice in any manner herein set forth.
 
23. Entire Agreement. This Note, together with the other Transaction Documents,
contains the complete understanding and agreement of the Borrower and the Lender
and supersedes all prior representations, warranties, agreements, arrangements,
understandings, and negotiations with respect to the subject matter thereof.
THIS NOTE, TOGETHER WITH THE OTHER TRANSACTION DOCUMENTS, REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY
ALLEGED PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
[Remainder of page intentionally left blank]
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrower has executed this Note as of the date set forth
above.


Exhibits


Exhibit A – Conversion Notice
Exhibit A-1 – Conversion Worksheet


GLOBAL HEALTH VENTURES, INC.




 By:                                                      
 Name: _____________________
 Title:   _____________________




ACKNOWLEDGED, ACCEPTED AND AGREED:
 
●
 
By: ●, Manager




By:
__________________________                                                                
     ●, President
 
 
10

--------------------------------------------------------------------------------

 
EXHIBIT A


●


Date:                                           


Global Health Ventures,
Inc.                                                                                                VIA
FAX:  ________________
409 Granville Street, Suite 1023
Vancouver, British Columbia, Canada V6C 1T2
Attn:  Hassan Salari


CONVERSION NOTICE


The above-captioned Lender hereby gives notice to Global Health Ventures, Inc.,
a Nevada corporation (the “Company”), pursuant to that certain Secured
Convertible Promissory Note made by the Company in favor of the Lender on June
16, 2011 (the “Note”), that the Lender elects to convert the portion of the Note
balance set forth below into fully paid and non-assessable shares of Common
Stock of the Company as of the date of conversion specified below.  Such
conversion shall be based on the Conversion Price set forth below. In the event
of a conflict between this Conversion Notice and the Note, the Note shall
govern, or, in the alternative, at the election of the Lender in its sole
discretion, the Lender may provide a new form of Conversion Notice to conform to
the Note.


A.  
Date of conversion:     ____________

B.  
Conversion #:     ____________

C.  
Conversion Amount:     ____________

D.  
Average of three lowest closing bid prices _____ (of last 20 trading days per
Exhibit A-1)

E.  
Conversion Factor:  100% (provided that in the event the Market Price falls
below $0.05 per share of Common Stock, the Conversion Factor shall be reduced to
80%)

F.  
Conversion Price:     _______________ (D multiplied by E)

G.  
Conversion Shares:     _______________ (C divided by F)

H.  
Remaining Note Balance:     ____________



Please transfer the Conversion Shares electronically (via DWAC) to the following
account:


Broker: ____________________
Address:
_________________________ 
DTC#. ____________________
  _________________________ 
Account #: ____________________
  _________________________ 
Account Name: ____________________
  _________________________ 


Sincerely,


●


By: ●, Manager


By:
_________________________________                                                      
       ●, President of the Manager
 
 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT A-1


CONVERSION WORKSHEET




Trading Day
Closing Bid Prices
Three Lowest (Yes or No)
                                                                               
                                       
Average
   



12